Citation Nr: 0315730
Decision Date: 03/24/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-05 388	)	DATE MAR 24, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 1967 with periods of active duty and inactive duty for training.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a, October 2001 rating decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).  A notice of disagreement was received in November 2001, a statement of the case was issued in March 2002, and a substantive appeal was received in April 2002.  The veteran testified at a Board videoconference hearing in October 2002. 


FINDINGS OF FACT

1.  The veteran has had prostate cancer.

2.  Prostate cancer was not manifested during the veterans active duty service or for many years thereafter. 

3.  Any prostate infection during the veterans active duty service was acute in nature and unrelated to the diagnosis of prostate cancer made many years after service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the veterans active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the new regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there has been compliance with the existing provisions set forth in the new law and regulation.  The record in this case includes examination reports, outpatient treatment records, private medical records and the veteran's testimony before the Board.  Significantly, no additional pertinent evidence has been identified by the claimant as relevant to the issue on appeal that could be obtained.  Importantly, the undersigned, making specific reference to the VCAA, asked the veteran if any additional information was available which would be pertinent to his claim.  The veteran responded in the negative, indicating either that he could not recall the names of physicians who had treated his condition or did not believe these records were available.  Specifically, the veteran testified that after service he went and saw a private doctor in 1967 or 1968.  (Transcript (T.) at page 8)  The undersigned asked the veteran if he believed these records were available.  The veteran responded that he "doubted it."  (T. at page 10)  The Board agrees with the veteran's assessment as his alleged treatment occurred more than 35 years ago.  It is the Boards finding that based on the veterans recollection and a review of the evidence of record any attempt to obtain this record would be totally futile.  A detailed review of the veteran's testimony fails to indicate any records that could possibly be obtained by the Board.  Accordingly, under these circumstances, no further action is necessary to assist the claimant with his claim.  

In a June 2001 letter and the statement of the case issued in March 2002, the veteran was effectively furnished notice of the types of evidence necessary to substantiate his claim as well as the types of evidence VA would assist in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The undersigned addressed this question with the veteran at his hearing held at the RO in October 2002.  Furthermore, the veteran has been notified of the applicable laws and regulations that set forth the criteria for entitlement to service connection.  The discussion in the rating decision, statement of the case, letters from the VA to the veteran, and the veteran's hearing have informed the veteran of the information and evidence necessary to warrant entitlement to the benefit sought.  

The Board has also considered whether it should obtain a medical opinion in an effort to associate the veteran's prostate cancer with his military service from 1964 to 1967 in light of the VCAA.  However, in light of the fact that the Board has found no medical evidence indicating this condition existed in service or for decades thereafter, the Board finds no basis to obtain a medical opinion.  Simply stated, any medical opinion obtained would have to be based on the medical evidence of record.  As the medical evidence of record fails to indicate this disorder until many decades after the veteran's discharge from military service, the Board finds no basis to obtain such a medical opinion.  The Board finds for the notice requirements the new law and regulations have been met and that no further assistance is warranted to assist the veteran with the development of his claim.  

II.  Factual Background

Service medical records refer to abdominal lesions in November 1966; a serum test for syphilis was reported to be negative.  It appears that a diagnosis of nonspecific urethritis was made in January 1967.  However, service medical records do not refer to any prostate infection.  At the time of separation examination in March 1967, the veteran specifically denied a tumor, growth, cyst or cancer, frequent or painful urination, a kidney stone, or blood in the urine.  His genitourinary system was clinically evaluated as normal.   

In February 2000, more than 40 years after the veteran's discharge from active military service in April 1967, the veteran contended that he was treated in service for prostate cancer.  The veteran provided the VA with a copy of a January 1995 "over 40" examination held at Fort Bragg, North Carolina.  The veteran has served in inactive duty for training for many years following discharge from active military service in April 1967.  The January 1995 examination appears to be the first reference to the disorder at issue.  In claims filed prior to this time, the veteran made no reference to any form of prostate disorder or difficulty with a prostate infection.  The January 1995 report indicates a prostate nodule.  

Additional medical records were obtained by the RO or submitted by the veteran.  A December 1999 medical report indicates that the veteran has prostate cancer.  No health care provider has associated this condition with the veteran's military service from May 1964 to April 1967.  

At a hearing held before the Board in October 2002, the veteran indicates that he had been treated for a prostate infection during his active military service.  It was indicated that he was given some pills and "[t]hat was it."  He reported treatment for this condition in the middle or late 1965, nearly 40 years ago.  He also cited treatment in 1967 or 1968, but could not recall the name of the private physician who treated him.  Treatment from a private doctor from a furniture company where the veteran previously worked was also reported.  However, the veteran testified that this treatment was more than 30 years ago, the company went out of business, and that he doubted he could obtain these records.  The veteran specifically denied ever injuring his groin area while training in the National Guard.  When asked whether any health care provider had associated the veteran's prostate infections with his prostate cancer, the veteran appears to respond in the negative.  

The undersigned, citing to the VCAA, noted that the VA was required to go to certain lengths to obtain evidence in support of the veteran's case.  The veteran responded that records of the treatment indicated, such as the doctor who treated him in 1967 to 1968, were most likely not available.  The Board indicated to the veteran that it would leave the record open for a period of time to allow the veteran a chance to obtain records pertinent to this claim.  The veteran was provided 30 days to obtain additional information.  As of this time, the veteran has submitted no additional evidence or argument since the hearing in October 2002, five months ago.  

III.  Analysis

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In December 1999, a health care provider stated that the veteran has prostate cancer.  Accordingly, there is a medical diagnosis of a current disability.  The veteran alleges that this disorder is the result of prostate infections during his active military service more than 30 years ago.  However, service medical records do not reference any actual prostate infections.  Even if the veterans references to prostate infections during service are in fact associated with the genitourinary symptoms apparently treated and diagnosed as nonspecific urethritis, it appears that such symptoms had resolved by the time of his separation examination.  There is also no post-service evidence of any prostate symptoms for many years after service.  

Service personnel records clearly indicate that the veteran did not serve in Vietnam.  Accordingly, service connection for this condition under 38 C.F.R. § 3.309(e) (diseases associated with exposure to certain herbicide agents) is clearly not warranted.  

In addition, the Board has noted that this condition appears to be first identified during a service medical examination.  The veteran served in periods of inactive duty for training following his discharge from military service in April 1967.  Under 38 C.F.R. § 3.6, active military, naval, and air service includes active duty, any period of active duty for training which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  In this case, the veteran had never contended that this disorder is the result of an injury suffered during his periods of duty for training following service.  Accordingly, there is no basis to award the veteran service connection for this disorder on that basis.  

With regard to the veteran's own contention that this disorder is related to treatment for a prostate infection in service in 1965, as a lay person he may be competent to report that such treatment occurred; however, he is not competent to relate such treatment to such disorder which materialized many decades after his discharge from active service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, even if the Board assumes treatment for a prostate infection during service, this would not form the basis to conclude that such a disorder caused the veterans cancer.   


ORDER

The appeal is denied.


                       ____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
